UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2014(Unaudited) DWS Large Cap Value Fund Shares Value ($) Common Stocks 98.3% Consumer Discretionary 8.9% Automobiles 0.9% Ford Motor Co. Diversified Consumer Services 0.8% DeVry Education Group, Inc. (a) H&R Block, Inc. Hotels, Restaurants & Leisure 1.0% Carnival Corp. (a) McDonald's Corp. Household Durables 1.4% Garmin Ltd. (a) Jarden Corp.* M.D.C. Holdings, Inc. (a) Leisure Equipment & Products 0.5% Hasbro, Inc. (a) Media 3.6% Comcast Corp. "A" News Corp. "A"* Time Warner, Inc. Twenty-First Century Fox, Inc. "A" Walt Disney Co. Specialty Retail 0.6% Advance Auto Parts, Inc. Staples, Inc. (a) Textiles, Apparel & Luxury Goods 0.1% Columbia Sportswear Co. (a) Consumer Staples 9.5% Beverages 1.6% Molson Coors Brewing Co. "B" (a) PepsiCo, Inc. Food & Staples Retailing 2.7% CVS Caremark Corp. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Food Products 1.4% Kellogg Co. Sanderson Farms, Inc. Tyson Foods, Inc. "A" Household Products 2.5% Energizer Holdings, Inc. (a) Procter & Gamble Co. Tobacco 1.3% Altria Group, Inc. Philip Morris International, Inc. Energy 13.3% Energy Equipment & Services 2.2% Halliburton Co. Helmerich & Payne, Inc. (a) National Oilwell Varco, Inc. Transocean Ltd. (a) Oil, Gas & Consumable Fuels 11.1% Anadarko Petroleum Corp. Apache Corp. ARC Resources Ltd. Canadian Oil Sands Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Hess Corp. Occidental Petroleum Corp. Parkland Fuel Corp. (a) Phillips 66 Suncor Energy, Inc. Financials 23.9% Capital Markets 4.3% Ameriprise Financial, Inc. Apollo Global Management LLC "A" Bank of New York Mellon Corp. BlackRock, Inc. Legg Mason, Inc. (a) Oaktree Capital Group LLC (a) The Goldman Sachs Group, Inc. Commercial Banks 4.4% Canadian Imperial Bank of Commerce PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Consumer Finance 0.9% Capital One Financial Corp. Diversified Financial Services 6.9% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. Leucadia National Corp. The NASDAQ OMX Group, Inc. Insurance 6.7% ACE Ltd. Alleghany Corp.* Allstate Corp. Aon PLC Chubb Corp. CNA Financial Corp. Fidelity National Financial, Inc. "A" (a) Intact Financial Corp. PartnerRe Ltd. Principal Financial Group, Inc. Prudential Financial, Inc. The Travelers Companies, Inc. Unum Group Real Estate Management & Development 0.3% Brookfield Asset Management, Inc. "A" Thrifts & Mortgage Finance 0.4% Nationstar Mortgage Holdings, Inc.* (a) Health Care 14.6% Biotechnology 0.6% Amgen, Inc. Health Care Equipment & Supplies 2.3% Abbott Laboratories Becton, Dickinson & Co. (a) C.R. Bard, Inc. Medtronic, Inc. St. Jude Medical, Inc. Health Care Providers & Services 3.2% Aetna, Inc. HCA Holdings, Inc.* McKesson Corp. Owens & Minor, Inc. (a) Select Medical Holdings Corp. UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services 0.5% Agilent Technologies, Inc. Pharmaceuticals 8.0% Bristol-Myers Squibb Co. Eli Lilly & Co. Hospira, Inc.* Johnson & Johnson Mallinckrodt PLC* Merck & Co., Inc. Pfizer, Inc. Industrials 6.4% Aerospace & Defense 1.9% Exelis, Inc. Northrop Grumman Corp. Raytheon Co. Airlines 0.4% Southwest Airlines Co. Commercial Services & Supplies 0.9% ABM Industries, Inc. Republic Services, Inc. Industrial Conglomerates 2.4% Danaher Corp. General Electric Co. Machinery 0.3% AGCO Corp. (a) Road & Rail 0.5% Norfolk Southern Corp. Information Technology 11.5% Communications Equipment 1.4% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Computers & Peripherals 2.8% Apple, Inc. EMC Corp. Hewlett-Packard Co. SanDisk Corp. (a) Western Digital Corp. Electronic Equipment, Instruments & Components 0.9% Corning, Inc. (a) Tech Data Corp.* Internet Software & Services 0.4% IAC/InterActiveCorp. IT Services 0.7% Booz Allen Hamilton Holding Corp. MasterCard, Inc. "A" Xerox Corp. Semiconductors & Semiconductor Equipment 2.3% Broadcom Corp. "A" Intel Corp. Marvell Technology Group Ltd. NVIDIA Corp. (a) Texas Instruments, Inc. Software 3.0% CA, Inc. Microsoft Corp. Oracle Corp. Symantec Corp. Materials 3.0% Chemicals 1.7% Celanese Corp. "A" CF Industries Holdings, Inc. LyondellBasell Industries NV "A" Praxair, Inc. Metals & Mining 0.9% Constellium NV "A"* Reliance Steel & Aluminum Co. Paper & Forest Products 0.4% International Paper Co. Telecommunication Services 1.6% Diversified Telecommunication Services AT&T, Inc. BCE, Inc. CenturyLink, Inc. (a) Utilities 5.6% Electric Utilities 3.6% American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. (a) Gas Utilities 0.6% UGI Corp. Independent Power Producers & Energy Traders 0.4% AES Corp. Multi-Utilities 1.0% Public Service Enterprise Group, Inc. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $1,188,978,889) Securities Lending Collateral 7.5% Daily Assets Fund Institutional, 0.07% (b) (c) (Cost $117,051,776) Cash Equivalents 1.6% Central Cash Management Fund, 0.06% (b) (Cost $24,814,464) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,330,845,129) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,338,086,399.At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $344,414,925.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $361,040,015 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $16,625,090. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2014 amounted to $114,416,023, which is 7.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
